[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 95-2322

                       ANGEL RODRIGUEZ,

                    Petitioner, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                    Respondent, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]                                                                  

                                         

                            Before

                     Selya, Circuit Judge,                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

Angel Rodriguez on brief pro se.                           
Donald K. Stern, United  States Attorney, and  Richard L. Hoffman,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                      December 12, 1997
                                         

          Per Curiam.  Appellant Angel Rodriguez appeals from                                

the denial of his motion filed  under 28 U.S.C.   2255.   For

the following reasons, we agree with the district court  that

the motion was meritless.

          1.   Appellant's claim  that the forfeiture  of his

property  was excessive  under the  Eighth  Amendment is  not

cognizable in a   2255 proceeding since  appellant seeks only

relief  from a  monetary-type penalty  and  not release  from

confinement.   See Smullen v.  United States, 94 F.3d  20, 25                                                        

(1st Cir.  1996)  (holding that  a  claim that  defendant  is

entitled to  a reduced  restitution order  falls outside  the

scope of   2255).

          2.    Appellant's   argument  that  the  forfeiture

violates the  prohibition against  double jeopardy  fails for

the simple reason that the forfeiture was imposed in the same                                                                         

proceeding that resulted in appellant's  conviction.  Compare                                                                         

Department  of Revenue  v.  Kurth Ranch,  511  U.S. 767,  784                                                   

(1994) (the collection of a  tax on dangerous drugs sought in

a   separate  proceeding   initiated   subsequently  to   the                                                               

termination  of  the  proceeding  in  which  defendants  were

convicted violates the prohibition against double jeopardy; a

second  punishment   "must  be   imposed  during   the  first

prosecution or not at all").

          3.    Appellant's  claims   regarding  the  alleged

ineffective assistance rendered by his trial counsel were not

                             -2-

presented  to the district  court in the    2255 motion.   We

therefore  will  not consider  them  for  the first  time  on

appeal.   See Dziurgot  v. Luther, 897  F.2d 1222,  1224 (1st                                             

Cir. 1990)  (per curiam).   Appellant's ignorance of  the law

does not provide  an excuse for this default.   See Eagle Eye                                                                         

Fishing Corp.  v. United  States Dep't  of Commerce, 20  F.3d                                                               

503, 506 (1st  Cir. 1994) ("the right  of self-representation

is  not  a license  not  to  comply  with relevant  rules  of

procedural and  substantive law")  (internal quotation  marks

and citations omitted).

          4.  In any event, appellant's failure to assert all

but one of  his claims in his first   2255 motion is an abuse

of the  writ under  McCleskey v. Zant,  499 U.S.  467 (1991).                                                 

Again, appellant's  pro se status  and ignorance  of the  law

does  not  constitute  "cause"   sufficient  to  excuse  this

omission.   See, e.g., Saahir  v. Collins, 956 F.2d  115, 118                                                     

(5th Cir.  1992) (ignorance  of the law  is not  an objective

external  impediment); Rodriguez  v.  Maynard, 948  F.2d 684,                                                         

687-88  (10th Cir. 1991)  (where the factual  and legal bases

for the new claims existed when the first habeas petition was

filed, petitioner's  ignorance of  the legal  significance of

those  claims does  not amount  to cause).   Nor,  obviously,

would failure to consider these  claims on appeal amount to a

fundamental  miscarriage of justice.  See Andiarena v. United                                                                         

States, 967 F.2d 715, 719  (1st Cir. 1992) (per curiam) (this                  

                             -3-

narrow   exception  applies   only  where   a  constitutional

violationlikely caused the conviction of an innocent person).

          The one  claim that  appellant did  present in  the

first    2255 motion  -- the government's  alleged sentencing

entrapment and  counsel's alleged  ineffective assistance  in

connection  therewith -- cannot  be raised again  because the

district court disposed of it  on the merits in that  first  

2255  proceeding.    See Rule  9(b)  of  the  Rules Governing                                    

Section 2255 Cases ("[a]  second or successive motion  may be

dismissed if the judge finds that  it fails to allege new  or

different  grounds for relief and the prior determination was

on the merits").

          5.   It  follows that  the district  court did  not

abuse its discretion in not holding a hearing  on appellant's

forfeiture claims.  See United States v. McGill, 11 F.3d 223,                                                           

225-26 (1st Cir. 1993).  

          The judgment of the district court is affirmed.                                                                    

                             -4-